Citation Nr: 1033193	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  03-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of left ankle fracture with arthritis post operative, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
subluxing right patella, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the October 2002 and the March 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The October 2002 rating decision granted an 
increased evaluation for service-connected residuals of left 
ankle fracture with arthritis post operative to 30 percent 
disabling, effective July 11, 2002.  The March 2006 rating 
decision granted an increased evaluation for service-connected 
subluxing right patella to 10 percent disabling, effective April 
13, 2005, and denied total rating based on individual 
unemployability (TDIU).  In addition, the Board notes that with 
respect to the issue of left ankle fracture with arthritis post 
operative the RO granted two periods of 100 percent disability 
for convalescence dating from April 8, 2003 to July 1, 2003 and 
August 13, 2003 to October 1, 2003.  

The Veteran testified before the undersigned at a February 2009 
video hearing at the Board.  A transcript of the hearing is of 
record.

The Board notes that the above issue was remanded by the Board in 
March 2009 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's left ankle degenerative arthritis is manifested 
by ankylosis with fusion at 90 degrees, an eversion deformity, 
pain, and arthritis.
2.  The Veteran's right knee disability is manifested by 
subluxation, pain, retropatellar crepitation, no compensable 
limitation of flexion, no semilunar, dislocated cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint, no removal of semilunar cartilage, no evidence of genu 
recurvatum, no instability, and no ankylosis.

3.  The Veteran is service-connected for post operative 
residuals, left ankle fracture, with traumatic arthritis, 
evaluated as 40 percent disabling; lumbosacral strain with 
arthritis of the lumbar spine associated with post operative 
residuals, left ankle fracture, with traumatic arthritis, 
evaluated as 10 percent disabling; right hip strain associated 
with post operative residuals, left ankle fracture, with 
traumatic arthritis, evaluated as 10 percent disabling; subluxing 
right patella, evaluated as 10 percent disabling; with a combined 
evaluation of 60 percent.  Also the Veteran received two periods 
of temporary total disability from April 8, 2003 to July 1, 2003 
and August 13, 2003 to October 1, 2003.  

4.  The competent evidence of record demonstrates that the 
Veteran's service-connected disabilities render him unable to 
secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, but no 
greater, for residuals left ankle fracture with arthritis post 
operative have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5270 (2009).

2.  The criteria for an increased rating greater than 10 percent 
for a subluxing right patella have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for the assignment of a TDIU due to service-
connected disabilities  have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in June 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
June 2008 letter provided this notice to the Veteran.  

The Board observes that the June 2008 letter was sent to the 
Veteran after the October 2002 and March 2006 rating decisions.  
As such, the Board notes that VCAA notice in accordance with 38 
U.S.C.A. § 5103(a) (2008), 38 C.F.R. 
§ 3.159(b) (2009) and Dingess, was sent after the initial 
adjudication of the Veteran's claim.  Nevertheless, the Board 
finds this error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice 
provided in the June 2008 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a November 2008 
supplemental statement of the case (SSOC) was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  

In March 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues were previously remanded in order to determine if the 
Veteran's disabilities were of such a severe nature as to 
prohibit the Veteran from obtaining employment.  The requested 
examinations and opinions having been afforded, the issues now 
return to the Board for appellate review.
The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
VA examinations in October 2002, December 2005, April 2008 and 
April 2009 with respect to the issues on appeal.  38 C.F.R. 
§ 3.159(c) (4).  The Board notes that the April 2009 VA 
examination also included an opinion as to the extent the 
Veteran's disabilities affected his ability to maintain 
employment.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
The Board finds that the VA examinations and opinions obtained in 
this case is more than adequate, as it is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  It considers all of the pertinent medical evidence 
of record and the statements of the Veteran, and provides a 
complete rationale for the opinions stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its March 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the 'present 
level' of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

I.  Left Ankle

The Board notes that the Veteran's left ankle is currently rated 
as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
Diagnostic Code 5262, impairment of the tibia and fibula, 
malunion of the two bones with slight knee or ankle disability 
warrants a 10 percent rating.  Malunion of the two bones with 
moderate knee or ankle disability warrants a rating of 20 
percent.  Malunion of the two bones with marked knee or ankle 
disability warrants a rating of 30 percent.  Nonunion of the 
tibia and fibula, with loose motion, requiring a brace, is 
assigned a 40 percent rating.  

Diagnostic codes 5270 to 5274 can also be applicable with regard 
to ankles.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 
(2009).  Under Diagnostic Code 5270 a 30 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion, between 
30 degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  A 40 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.  

With regard to Diagnostic Codes 5271, 5272, 5273, and 5274, the 
Board notes that a maximum 20 percent disability rating is for 
application when there is marked limitation of motion of the 
ankle, subastragalar or tarsal joint, os calcis, astragalus, 
malunion or an astragalectomy, as such these diagnostic codes 
would not allow for a higher disability rating than is already 
assigned and therefore further discussion of these diagnostic 
codes is unnecessary.  

As noted above, the Veteran was afforded a VA examination in 
October 2002, April 2008, and April 2009  The October 2002 
examination report notes that prior to the fusion the Veteran had 
severely limited range of motion with dorsiflexion from 0 degrees 
and plantar flexion 15 degrees, with pain.  It was noted that the 
Veteran used a brace, although not a cane, to get around.  The 
Veteran suffered from pain, soreness, tenderness and an abnormal 
gait.  The Veteran's ankle was fused at a 90 degree angle in 
August 2003.  Subsequent to the ankle fusion, reports note that 
the Veteran continued to suffer from pain.  The post fusion VA 
examination reports (April 2008 and April 2009) note that there 
is no instability of the left ankle joint, however there is 
moderate degenerative arthritis.  

Additionally, the Veteran provided private treatment records with 
regard to his ankle injuries.  In this regard, the Board notes 
the December 2003 Medical Evaluation Services examination 
provided for the Public Employees Retirement system which noted 
that the Veteran would be prohibited from any prolonged walking, 
standing, crawling, stooping, lifting or carrying and that the 
Veteran would essentially be limited to sedentary work.  Upon 
examination it was noted that the Veteran has generalized 
thickening of his left ankle joint but no erythema.  It is 
further noted that the Veteran has normal sensation to the touch, 
and normal proprioception bilaterally.  The Veteran is also able 
to perform heel and toe walking.  However the examiner also noted 
that the Veteran's ankle is fused in a mild valgus position, 
indicating that the Veteran's ankle has an eversion deformity.  
The examiner further notes that this deformity causes the Veteran 
to have pain in the plantar aspect of his heel as well as in his 
ankle joint.  The Board acknowledges that none of the VA 
examinations note that the Veteran has an eversion deformity, 
however, none of the examinations contradict the private 
examiner's assessment.

The Board further acknowledges the Veteran's complaint of pain 
with any prolonged standing or walking, however no additional 
limitation of motion was identified or predicted as a result of 
pain, incoordination, fatigue, or weakness, by any of the private 
or VA examiners.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (in rating 
musculoskeletal disabilities, VA must consider whether these 
cases present evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint).  As such the 
Board notes that no increased evaluations are warranted for the 
Veteran's left ankle disability on the basis of functional 
impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. at 204.  Additionally, the Board notes that 
even when taking into consideration any possible additional 
limitation of motion based on pain, a rating in excess of the 40 
percent herein assigned is not warranted as the Veteran is 
currently rated at the highest percentage for limitation of 
motion of the ankle.  The provisions of 38 C.F.R. § 4.40 do not 
apply when a Veteran is already rated at the maximum rating for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Under the above circumstances, the Board finds that the Veteran's 
residuals of left ankle fracture with arthritis post operative 
warrant an increased rating under Diagnostic Code 5270 which 
provides for a 40 percent rating for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  As noted above the Veteran 
suffers from an eversion deformity in his left ankle and is 
therefore entitled to a 40 percent disability rating under 
Diagnostic Code 5270.  The Board acknowledges that the Veteran 
was previously rated under Diagnostic Code 5262, as noted above.  
However, as the Veteran's ankle, post fusion, does not exhibit 
impairment of the tibia and fibula with nonunion with loose 
motion, requiring a brace, the Board finds that the Veteran's 
disability is more adequately rated under Diagnostic Code 5270.  

For the reasons stated above, the Board finds that the evidence 
is at least in equipoise with respect to the issue of the 
Veteran's increased rating claim for residuals of left ankle 
fracture with arthritis post operative.  As such, the Board notes 
that the benefit of the doubt doctrine is for application in the 
instant case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In resolving all doubt in the Veteran's behalf, the benefit 
sought on appeal with respect to this claim must be granted

II.  Left Knee

Knee disabilities are rated under Diagnostic Codes (DC) 5256 
through 5263.  When determining the proper rating for a knee 
disability it is necessary to consider each applicable Diagnostic 
Code.  The Veteran's right knee disability is currently rated 
under DC 5257 with a 10 percent disability rating.  Diagnostic 
Code 5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  
Separate evaluation may be assigned under Diagnostic Code 5257.  
VAOPGCPREC 23-97 (July 1, 1997).

As noted above, the Veteran was afforded VA examinations, with 
regard to his knee disability in December 2005 and April 2009.  
In the December 2005 examination report it is noted that the 
Veteran has had persistent knee pain.  The Veteran stated at the 
examination that repetitive motion and weather changes bother and 
irritate his knee, but no other flare-ups are noted.  Upon 
examination it is noted that the Veteran's right knee shows some 
generalized pain and tenderness to palpation.  Range of motion is 
from 0 to 140 degrees of flexion with only mild pain at the 
extreme ends of the range of motion.  The examiner noted that 
there is no effusion, guarding, or ankylosis.  The right knee is 
stable to medial and lateral, and anterior and posterior testing 
and revealed a negative McMurray's sign.  X-rays associated with 
the December 2005 examination revealed a normal right knee.  In 
the April 2009 VA examination report, it is noted that the 
Veteran has retropatellar pain and crepitation.  Upon examination 
it is noted that the Veteran exhibited a range of motion of 0 to 
120 degrees of flexion with some pain over the last 30 degrees of 
flexion.  The examiner noted that the right knee is stable.  

The Board acknowledges that at both the December 2005 and April 
2009 VA examinations, the Veteran presented with complaints of 
pain in his knee.  Indeed the December 2005 examiner noted that 
repetitive use causes increased aches, pain, soreness, tenderness 
and fatigability, although the examiner noted that determining 
limitation of motion based on repetitive use would be 
speculative.  Again at the April 2009 VA examination the examiner 
noted that repetitive use caused increasing pain.  Although there 
is no objective evidence of limitation of motion to a compensable 
level, lateral instability or subluxation, in considering the 
extent of functional loss due to pain on use or during flare-ups, 
a 10 percent evaluation has been assigned reflecting the 
functional impairment resulting from the pain and weakness that 
the Veteran experiences in his right knee.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (holding that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

As previously noted, a 10 percent evaluation was assigned under 
Diagnostic Code 5257.  In the absence of moderate impairment 
manifested by recurrent subluxation or lateral instability, the 
Veteran is not entitled to a 20 percent evaluation under 
Diagnostic Code 5257.

The Board has also considered whether the Veteran is entitled to 
a higher or separate rating under alternate diagnostic codes 
pertaining to the knee.

Initially, the Board also notes that the maximum disability 
rating under both Diagnostic Code 5263 for genu recurvatum and 
Diagnostic Code 5259 for removal of symptomatic, semilunar 
cartilage is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259 and 5263 (2006).  Thus, a disability rating higher than the 
current 10 percent is not available under those diagnostic codes.  
In addition, there is no medical evidence of malunion or nonunion 
of the tibia and fibula, semilunar, dislocated cartilage with 
frequent episodes of 'locking,' pain and effusion into the joint, 
or ankylosis associated with the service- connected left knee 
disability that would support a higher evaluation under the 
criteria set forth in Diagnostic Codes 5256, 5258 or 5262.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).

Diagnostic Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 30 
degrees.  A 30 percent evaluation may be assigned where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  In the December 2005 VA examination, the Veteran presented 
with flexion to 140 degrees with pain beginning at 140 degrees.  
More recently in the April 2009 VA examination the Veteran 
presented with flexion to 120 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned. 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  At both the December 2005 and April 2009 VA examinations, 
the Veteran presented with extension to 0 degrees.  

Additionally, the Board has considered whether the Veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-04 (September 
17, 2004), published at 69 Fed. Reg. 59,990 (2004).  
Specifically, where a Veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.  However, as the 
evidence fails to demonstrate limitation of flexion and extension 
to at least a 0 percent compensable degree, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case. VAOPGCPREC 
9-98 (1998).  In this regard, the Veteran does not, bilaterally, 
have flexion limited to 45 degrees or less, nor does the Veteran 
have extension limited to 10 degrees or more.  As such the 
Veteran does not meet the criteria for a higher evaluation under 
Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

With consideration of all of the above, the Board finds that the 
Veteran's knee condition does not meet the criteria, under DCs 
5256-5263, necessary for an increased evaluation.  Consideration 
has been given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation for the 
Veteran's service-connected subluxing patella, right knee as a 
review of the record, to include the medical evidence, fails to 
reveal any additional functional impairment associated with such 
disability to warrant consideration of alternate rating codes.

The evidence does not show that symptomatology associated with 
the Veteran's right knee disability more nearly approximates the 
schedular criteria associated with a higher or separate rating at 
any time relevant to the appeal period.  Therefore, a staged 
rating is not in order and the currently assigned 10 percent 
rating under Diagnostic Code 5257 is appropriate for the entire 
appeal period.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA 'presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.'  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

Furthermore, the Board notes that there is no evidence of record 
that the Veteran's knee disability warrants a higher rating based 
on an extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any 
limits on the Veteran's employability due to his knee disability 
have been contemplated in the current rating.  The evidence also 
does not reflect that the Veteran's knee disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  Indeed, the April 2009 VA 
examination report notes that while the Veteran cannot do 
prolonged standing, climbing, squatting, crawling, or walking 
activity, the Veteran is able to work at a sedentary job.  Thus, 
the record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not rendered 
impracticable in this case, the Board is not required to refer 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2009) for consideration of the assignment 
of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)..

The Board acknowledges the Veteran's statements that his service-
connected subluxing patella, right knee, is worse than the 
assigned rating.  The Board places significantly more weight on 
the objective clinical findings reported on examination than the 
Veteran's own subjective statements in support of his claim.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.71a with respect to determining the severity of his 
service-connected right knee disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).  As a 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  TDIU

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a) (2009).

In determining whether the Veteran is eligible to receive TDIU 
benefits, the Board observes that the Veteran is service-
connected for post operative residuals, left ankle fracture, with 
traumatic arthritis, evaluated as 40 percent disabling; 
lumbosacral strain with arthritis of the lumbar spine associated 
with post operative residuals, left ankle fracture, with 
traumatic arthritis, evaluated as 10 percent disabling; right hip 
strain associated with post operative residuals, left ankle 
fracture, with traumatic arthritis, evaluated as 10 percent 
disabling; subluxing right patella, evaluated as 10 percent 
disabling; with a combined evaluation of 60 percent.  Also the 
Veteran received two periods of temporary total disability from 
April 8, 2003 to July 1, 2003 and August 13, 2003 to October 1, 
2003.  Therefore, the Veteran does not meet the general schedular 
criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).    

The Board notes, however, there are circumstances under which 
disabilities may be combined and yet still be considered one 
disability to meet a 60 percent rating:  (1) Disabilities of one 
or both upper extremities, or one or both lower extremities, 
including the bilateral factor if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a) (2009).  
In this instance, the Veteran's disabilities, to include post 
operative residuals, left ankle fracture, with traumatic 
arthritis, evaluated as 40 percent disabling; lumbosacral strain 
with arthritis of the lumbar spine associated with post operative 
residuals, left ankle fracture, with traumatic arthritis, 
evaluated as 10 percent disabling; right hip strain associated 
with post operative residuals, left ankle fracture, with 
traumatic arthritis, evaluated as 10 percent disabling; subluxing 
right patella, evaluated as 10 percent disabling fall under the 
category of disabilities resulting from a common etiology, and 
therefore may be combined and considered as one disability.  See 
38 C.F.R. § 4.16(a)(3) (2009).  In this regard, the Board notes 
that each of the Veteran's disabilities is associated with his 
post operative residuals, left ankle fracture.  

The Veteran's service connected disabilities are the result of 
disabilities, identified above, resulting from a common etiology 
and therefore, the Board finds that the Veteran is considered to 
have a 60 percent rating for a single disability, meeting the 
required schedular criteria.  See 38 C.F.R. § 4.16(a)(3) (2009).  

Having determined that the Veteran meets the percentage threshold 
requirements, the remaining inquiry is whether he is unable to 
secure or follow substantially gainful occupation as a result of 
such service-connected disabilities.  The record reflects that 
the Veteran completed high school or at least the equivalent, 
such as a GED.   See VA Form 21-8940 received December 14, 2008.  
He indicated on his claim for benefits that he worked as a 
therapeutic program worker for the Ohio Department of Mental 
Health for 17 years.  The Veteran stated at his February 2009 
video hearing that his job required him to assist patients with 
daily living skills, at times picking them up when they fell or 
restraining them when they got aggressive.  The Veteran noted 
that he had to take disability retirement from that job because 
he was having balance issues due to his various disabilities that 
made it almost impossible for him to restrain patients.  The 
Veteran stated that he retired from that job in February 2004.  
The Veteran further noted that after retiring from that job he 
got training in heating ventilation and air conditioning.  
However, the Veteran was unable to work in that field because it 
required climbing ladders and carrying weight for distances, 
which the Veteran was unable to do.  

The Veteran was afforded a C&P examination in April 2009 to 
address the issue of the effect of his disabilities on his 
ability to maintain employment.  The examiner in the April 2009 
examination noted that the Veteran's subluxing right patella with 
patellofemoral syndrome and post-operative fusion, left ankle 
would limit the Veteran to basically a sedentary-type job because 
the Veteran is unable to do prolonged standing, climbing, 
squatting, crawling, or walking.  As such the Board notes that 
the Veteran is limited to sedentary work.  

The evidence indicated that physical work is the only type of 
work the Veteran has ever done, and that he has never been 
trained to do any other kind of work.  Additionally, the Board 
acknowledges the Veteran's statements that he is unable to stand, 
climb, squat, crawl or walk for any lengthy period of time 
without considerable pain and refers to the opinion of the April 
2009 C&P examiner who notes that the Veteran's disabilities would 
limit the Veteran to sedentary work.  

In light of the Veteran's exclusive background in physical 
therapy and heating and air conditioning work, both requiring 
physical work, and with consideration that the Veteran appears to 
have no training which might allow for sedentary work, the Board 
finds that the Veteran is entitled to TDIU.

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  Specifically, such 
disabilities severely limit his ability to perform physical work 
and limit the Veteran to sedentary work.  However, as discussed 
above, the Veteran's ability to obtain such sedentary employment 
is limited by his education and occupational background 
exclusively in therapeutic program work and heating and air 
condition work, both requiring physical work.  As such, the Board 
concludes that the evidence is in equipoise with respect to 
whether the Veteran's service connected disabilities preclude him 
from obtaining and retaining substantially gainful employment.  
In resolving all doubt in the Veteran's behalf entitlement to 
TDIU has been established and his appeal is granted.  38 C.F.R. § 
4.16.


ORDER

Entitlement to an increased rating of 40 percent, but no greater 
for service-connected residuals of left ankle fracture with 
arthritis post operative is granted.

Entitlement to an increased rating, in excess of 10 percent, for 
service-connected subluxing right patella is denied.

Entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


